Citation Nr: 0839425	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1967. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  The veteran was 
additionally afforded a May 2007 RO hearing.  A transcript of 
this hearing is also of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service while in Vietnam.

In the Notice of Disagreement received from the veteran 
during October 2006, the veteran supplied information about 
his claimed stressors.  He indicated that, among other 
things, during June or July 1966 he witnessed the bodies of 
10 or 12 naked American soldiers being burned about an hour 
North of Na Trang and during March 1966 he was on a C-47 
flight which carried numerous injured soldiers and dead 
bodies.  Additionally, the veteran testified during his 
Travel Board hearing that at his base at Cam Ranh Bay, during 
December 1966 they were attacked with mortars and during 
February 1966 the base was attacked with small arms fire.  
Thus, a two month or fewer time frames have been established 
for the four possible stressors noted, and verification of 
the stressors should be attempted through official sources, 
such as through the U. S. Army and Joint Services Records 
Research Center (JSRRC).

Ongoing medical records from the Albuquerque VA healthcare 
system and the Farmington Vet Center should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official 
sources the veteran's claimed stressors to 
include: June or July 1966, 10 or 12 naked 
American soldiers being burned 
approximately an hour north of Na Trang; 
March 1966 he was on a C-47 flight which 
carried numerous injured soldiers and dead 
bodies; Cam Ranh Bay, a December 1966 
mortar attack; and a February 1966 small 
arms fire attack.  

2.  Obtain and associate with the claims 
file any mental health treatment records 
from the Albuquerque VA healthcare system 
dating since August 2006 and the 
Farmington Vet Center dating since January 
2006.

3.  If, and only if, any of the veteran's 
claimed stressors are verified, schedule 
the veteran for a VA examination to 
determine whether he suffers from PTSD as 
a result of the verified stressor(s).  

4.  After completing any additional 
development deemed necessary, re-
adjudicate the claim for service 
connection for PTSD.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




